IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-73

                                          No. 277A21

                                      Filed 17 June 2022

     KNC TECHNOLOGIES, LLC

                   v.
     ERIC TUTTON and i-TECH SECURITY AND NETWORK SOLUTIONS, LLC


           Appeal pursuant to N.C.G.S. § 7A-27(a)(3) from an order and opinion on

     plaintiff’s motion for partial summary judgment and defendants’ motion for summary

     judgment entered on 8 April 2021 by Judge Gregory P. McGuire, Special Superior

     Court Judge for Complex Business Cases, in Superior Court, Davidson County, after

     the case was designated a mandatory complex business case by the Chief Justice

     pursuant to N.C.G.S. § 7A-45.4(a). Heard in the Supreme Court on 9 May 2022.


           Matthew W. Georgitis, Alexander L. Turner, and R. Matthew Van Sickle for
           plaintiff-appellant.

           D. Stuart Punger Jr. for defendant-appellees.


           BARRINGER, Justice.

¶1         In this matter, the appellant KNC Technologies, LLC noted an appeal as of

     right of an interlocutory order but has failed to show that the order affects a

     substantial right or otherwise satisfies the requirements for an appeal as of right to

     this Court from an interlocutory order of a business court judge. See N.C.G.S. § 7A-

     27(a)(3) (2021). Accordingly, we dismiss the appeal.
                                   KNC TECHS., LLC V. TUTTON

                                            2022-NCSC-73

                                         Opinion of the Court



¶2          Pursuant to N.C.G.S. § 7A-27(a)(3), an appeal of right lies to this Court from

     an interlocutory order of a business court judge only if it “[a]ffects a substantial right,”

     “[i]n effect determines the action and prevents a judgment from which an appeal

     might be taken,” “[d]iscontinues the action,” or “[g]rants or refuses a new trial.”

     N.C.G.S. § 7A-27(a)(3). “It is the appellant’s burden to present appropriate grounds

     for . . . acceptance of an interlocutory appeal, . . . and not the duty of this Court to

     construct arguments for or find support for appellant’s right to appeal[.]”

     Hanesbrands Inc. v. Fowler, 369 N.C. 216, 218 (2016) (alterations in original) (quoting

     Johnson v. Lucas, 168 N.C. App. 515, 518, aff’d per curiam, 360 N.C. 53 (2005)).

     Additionally, “the North Carolina Rules of Appellate Procedure require that the

     appellant’s brief contain a ‘statement of the grounds for appellate review,’ which must

     allege ‘sufficient facts and argument to support appellate review on the ground that

     the challenged order affects a substantial right.’ ” Id. at 219 (quoting N.C. R. App. P.

     28(b)(4)).

¶3          The appellant must present more than a bare assertion that the order affects

     a substantial right, in effect determines the action and prevents a judgment from

     which an appeal might be taken, discontinues the action, or grants or refuses a new

     trial. See id.; see also N.C. R. App. P. 28(b)(4). Appellants must demonstrate why the

     order has the claimed effect under N.C.G.S. § 7A-27(a)(3). See Hanesbrands, 369 N.C.

     at 219; see also N.C. R. App. P. 28(b)(4). If an appellant fails to carry its burden to
                                 KNC TECHS., LLC V. TUTTON

                                          2022-NCSC-73

                                       Opinion of the Court



     present appropriate grounds for an interlocutory appeal as of right, this Court will on

     its own motion dismiss the appeal. Waters v. Qualified Pers., Inc., 294 N.C. 200, 201

     (1978) (“If an appealing party has no right of appeal, an appellate court on its own

     motion should dismiss the appeal even though the question of appealability has not

     been raised by the parties themselves.” (footnote omitted)); cf. Hanesbrands, 369 N.C.

     at 218 (“An appeal from an interlocutory order will be dismissed as fragmentary and

     premature unless the order affects some substantial right and will work injury to

     appellant if not corrected before appeal from final judgment.” (cleaned up)).

¶4         KNC Technologies acknowledges that it has appealed an interlocutory order.

     However, KNC Technologies’ basis for this Court’s review is limited to two

     statements: (1) that the interlocutory order affects a substantial right because the

     trial court “erroneously denied” its partial summary judgment motion on various

     claims and (2) that the order in effect determines the action and prevents a judgment

     from which an appeal might be taken because “[t]he denial of summary judgment

     prevents entry of a final order on those claims from which [KNC Technologies] might

     appeal.” This is a bare assertion, which is clearly not sufficient to satisfy an

     appellant’s burden to present appropriate grounds for an interlocutory appeal as of

     right to this Court. Therefore, we dismiss KNC Technologies’ appeal.

           DISMISSED.